
	

113 HR 3087 IH: Veterans Affairs Employee Accountability Act
U.S. House of Representatives
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3087
		IN THE HOUSE OF REPRESENTATIVES
		
			September 12, 2013
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  receipt of bonuses by Department of Veterans Affairs employees who violate
		  Federal civil laws or regulations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Affairs Employee
			 Accountability Act.
		2.Limitation on
			 bonuses for department of veterans affairs employees who violate federal civil
			 laws or regulations
			(a)In
			 generalChapter 7 of title 38, United States Code, is amended by
			 adding at the end the following new section:
				
					713.Limitation on
				bonuses
						(a)In
				general(1)The Secretary shall
				ensure that no employee of the Department who, during any year, knowingly
				violates any law, regulation, or policy described in paragraph (2) receives a
				bonus for or during that year.
							(2)A law, regulation, or policy
				described in this paragraph is any of the following:
								(A)A Federal civil law or Federal
				regulation, including such civil laws or regulations covered under the Federal
				Acquisition Regulation and the Veterans Affairs Acquisition Regulation.
								(B)An internal policy of the
				Department.
								(b)CertificationThe
				Secretary shall annually certify to Congress that each bonus awarded by the
				Secretary during the previous year was awarded in accordance with subsection
				(a)(1).
						(c)Bonus
				definedFor purposes of this section, the term bonus
				includes—
							(1)a retention
				incentive;
							(2)a retention
				incentive payment;
							(3)a retention
				incentive award; and
							(4)any other
				incentive requiring approval from the Central Office Human Resource Service,
				the Chief Business Office Workforce Management, or the Corporate Senior
				Executive Management
				Office.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
				
					
						713. Limitation on
				bonuses
					
					.
			
